Citation Nr: 1612988	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  03-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to an initial compensable rating for costochondritis.

The Veteran's claims to service connect a thyroid disability, a left eye disability, a back disability, and chronic headaches are addressed in a separate decision.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Gibson

INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, with subsequent service in the Reserves until 2001.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

These claims were last remanded by the Board in August 2014 for additional development.

In this decision, the Board is granting service connection for the right knee, a compensable rating for costochondritis, and a separate rating for symptoms analogous to coronary artery disease.  The evidence regarding the symptoms related to his costochondritis requires still further development, and the issue of whether he is entitled to an even higher rating for costochondritis is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is as likely as not that his right knee disability is related to his left knee disability.

2.  His costochondritis manifests with loss of part of the bone of the right sternum.

3.  His costochondritis and bilateral knee disabilities combine to manifest with shortness of breath and angina (chest pain), with a workload of 3 to 5 METs causing fatigue, dyspnea, and angina, which are analogous to the symptoms of coronary artery disease.




CONCLUSIONS OF LAW

1.  The criteria are met for service connection for right knee arthritis.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2015).

2.  The criteria are met for a 10 percent rating for costochondritis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5297 (2015).

3.  The criteria are met for a separate 30 percent rating under DC 7005, coronary artery disease.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.71a, DC 7005 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, relevant treatment records have been associated with the claims file.  

The Board is remanding the issue of the rating assigned to his costochondritis for additional development regarding symptomatology that is not clear.  However, the evidence has been sufficiently developed for the Board to ascertain that the Veteran is entitled to a compensable rating and separate rating for this disability.  The Veteran is not prejudiced by the Board's decision to immediately assign this rating, as the matter will be subject to readjudication.


Service Connection

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 
381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and, (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The November 2014 VA examiner opined against a relationship to service.  He noted that the STRs did not document a clear injury to the right knee, which was normal as recent as 2006.  He opined that the right knee arthritis recently incepted, making it less likely to be related to service.

In June 2015, the Veteran's treating physician authored an opinion wherein he attributed the Veteran's right knee to his left knee.  He indicated the Veteran's left knee has caused alterations in his gait, which leads to greater stress and development of pathology in the contralateral knee (the right).  The Veteran has complex regional pain syndrome (CRPS) as a result of treatment and procedures for his left knee, which causes him to put greater stress onto his right knee.  He cited findings from an Arthritis and Rheumatism meeting, which indicated that knee pain can change knee loading and increase the risk of pain from arthritis in the contralateral knee-and the Veteran does have right knee arthritis.  He also noted that the presence of arthritis is one knee is a predictor for arthritis in the other knee.  Therefore, he opined that is was more likely than not that the right knee arthritis was caused by the service-connected left knee disabilities.

As the evidence for and against service connection is in equipoise, service connection for the right knee is granted.  

Increased Initial Rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The Veteran's costochondritis is rated noncompensably under DC 5297, which pertains to removal of the ribs.  38 C.F.R. § 4.71.  Removal of one rib, or resection of two or more without regeneration, warrants a 10 percent rating.  The Board notes that the Veteran has not had any of his ribs removed, and that this DC was assigned to the Veteran's costochondritis by analogy, as the disabilities are similarly anatomically located.  See 38 C.F.R. § 4.20.  

The Veteran argues that he is entitled to at least a 10 percent rating pursuant to 38 C.F.R. § 4.59, which pertains to painful motion.  Under Section 4.59, painful, unstable, or malaligned joints, that objectively manifest in painful motion, are entitled to at least the minimal compensable rating for the joint.  Id.  That is, Section 4.59 has been interpreted to provide that painful motion is considered limited motion.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  However, DC 5297 does not pertain to limited or impaired motion, and Section 4.59 is limited by the code applicable to the disability.  As the code does not provide any amount of compensation for limited motion, there is no minimum rating to apply.  See Sowers v. McDonald, 2016 WL 563055 (2016).  

A review of the record reveals that the Veteran's costochondritis, which is a result of an injury to the chest, causes chronic pain and inflammation of the chest wall.  An X-ray taken at the November 2014 VA examination showed loss of bone or part of bone on the right side of the sternum.  The Board finds that this closely approximates the criteria corresponding to the removal of one rib, and that all doubt should be resolved in his favor.  38 C.F.R. §§ 4.3, 4.7.  Accordingly, a 10 percent rating under DC 5297 is granted.

The Veteran argues that the costochondritis also causes cardiac symptoms, including dyspnea, angina, and fatigue, and that he should be rated under a DC that addresses those criteria.  These symptoms are documented in the November 2014 VA examination.  The Veteran's costochondritis was found to cause pain (angina) and shortness of breath.  He was given a stress test, and it was found that a workload of 3 to 5 METs caused dyspnea, angina, and fatigue.  The VA examiner opined that these results were equally due to his knees (which are both service-connected) and his back, which is being remanded for additional development.  Therefore, this issue is inextricably intertwined with that issue.  Harris v. Derwinsky, 1 Vet. App. 180, 183 (1991).  

However, it is clear that he has these symptoms, which are addressed under 38 C.F.R. § 4.104.  If a Veteran has separate and distinct manifestations attributable to the same injury, those manifestations should be compensated under the appropriate DCs. See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  Under DC 7005, which pertains to the symptoms of coronary artery disease, a workload of greater than 3 but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope warrants a 60 percent rating.  A workload of greater than 5 but not greater than 7 warrants a 30 percent rating.  38 C.F.R. § 4.104, DC 7005.  

As noted above, the VA examiner attributed the stress test results evenly to the bilateral knees and to the back.  These results, if both the knees and back were service-connected, would warrant a 60 percent rating.  Because the back is not service connected, the Board will assign a 30 percent rating, which is the rating just below the 60 percent rating, and also half of the value of the 60 percent rating, because half of the severity is attributed to the nonservice-connected back.  However, as noted above, the rating for his costochondritis is inextricably intertwined with the back, and it is being remanded for development; therefore, an updated and clarified opinion on the severity of the symptoms caused by the knees versus those caused by the back will be obtained.  He is not prejudiced by this immediate award, because the issue will be readjudicated.

The Board does not find that extraschedular consideration is appropriate at this time, as the issue of his costochondritis requires further development.  The Board notes that the record shows that the disability causes limited rotation of the torso and limited motion of the left arm during flares.  These symptoms must be further investigated so that they can be appropriately rated.


ORDER

Service connection is granted for right knee arthritis.

An initial 10 percent rating is granted for costochondritis under DC 5297.

A separate 30 percent rating is granted for costochondritis under DC 7005 for symptoms analogous to those of coronary artery disease.


REMAND

An updated VA examination must be conducted for an opinion on all symptoms associated with the Veteran's costochondritis.  The Veteran reported at the November 2014 VA examination that he had flares of pain every two to three weeks that last for one to two days at a time, and that during such flares he cannot rotate his torso.  Records from January 2016 show that he could not move his left arm during a flare.  An effort must be made to schedule an examination during a flare so that these symptoms can be addressed.

Further, the examiner will be asked to comment on the Veteran's stress test, and the amount of METs that would cause symptoms of angina, fatigue, and dyspnea due to the knees alone.  This remaining claim is inextricably intertwined with the Veteran's claim to service connect his lumbar spine, which is remanded in a separate decision.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his costochondritis and chest pain in general, and make arrangements to obtain all records not already associated with the claims file.  Ensure updated VA treatment records are associated with the claims file.

2.  Schedule an appropriate examination for a report on the severity of his costochondritis.  The AOJ is asked to work with the Veteran to attempt to have an examination during a flare of pain.  The examiner is asked to review the claims file prior to the examination.

The record reveals that his chest pain causes limited motion in the torso and the left arm.  The examiner is asked to comment on the extent of this limited motion, and whether it also impacts flexion or extension of any portion of the spine, or any of his other extremities.

The examiner is asked to indicate the METs level that would cause dyspnea, angina, and fatigue as a result of his knees only, and as a result of his back only.  

The examiner is asked to elicit from the Veteran a detailed account of the symptoms suffered, and to provide a detailed report on the severity of the disability and the resulting functional loss.

3.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


